Peters, J. (concurring in part and dissenting in part).
We disagree with the majority’s conclusion that under the circumstances here presented, Family Court lacked jurisdiction to determine the issue of spousal maintenance.
The 2003 separation agreement acknowledged that petitioner is completely disabled, on a variety of medications and has Social Security disability benefits as her sole source of income. Recognizing petitioner’s need for maintenance for the duration of her life, the parties negotiated a weekly payment of $100 as a reduced amount of spousal maintenance to meet petitioner’s present needs. The agreement specifically provided that “while this agreement will resolve these issues for the present time, [petitioner] shall not be foreclosed from seeking additional maintenance [by] . . . the filing in a court of appropriate jurisdiction for a modification of the present provisions concerning the payment of maintenance [and that] [a]ny application by [petitioner] shall be treated as a ‘de novo’ application to the court.” Further negotiating and preserving the right to petition Family Court for an order of child support in accordance with the Child Support Standards Act, petitioner agreed to accept $250 a week in support for the children. Despite their lengthy separation, the parties remain married.
Pursuant to Family Ct Act § 463, a separation agreement will typically preclude Family Court from exercising jurisdiction on the issue of spousal maintenance where, as here, petitioner was not likely to become in need of public assistance or care. As the majority notes, there are exceptions to this rule which are not relevant here. Yet, it is beyond cavil that Family Court has “exclusive original jurisdiction over proceedings for support or maintenance” (Family Ct Act § 411; see also Family Ct Act § 412). The parties’ separation agreement acknowledged petitioner’s need for lifetime maintenance and the parties’ ability, at that time, to decide that issue on a temporary basis. For that reason, petitioner accepted a reduced amount of spousal support and clearly articulated a reservation of her right to make an original application for such relief in a court of competent jurisdiction (compare Matter of Innis v Innis, 159 AD2d 307, 307-308 [1990]). This explicit reservation of her right to commence a proceeding “de novo,” a right fully acknowledged by respondent at the time of his execution of their agreement (see Standley v Standley, 83 AD2d 863, 864 [1981]), presented, in our view, an opportunity for Family Court to exercise jurisdiction to decide the issue of spousal maintenance de novo.
As to the majority’s conclusion that respondent’s failure to object to the Support Magistrate’s order precludes our review of *1084the substantive issues raised here, we agree. Thus, we would modify the order of Family Court by reversing that portion which dismissed petitioner’s application for spousal maintenance and remit that issue to Family Court for further proceedings.
Rose, J., concurs. Ordered that the orders are affirmed, without costs.